DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 and 11-16 in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that neither the International Search Authority nor the International Preliminary Examining Authority raised a question concerning Lack of Unity of Invention and further that there is no undue search burden upon the examiner.  This is not found persuasive because the USPTO acts as International Search Authority and because unity of invention is determined by the examiner when the different claim groups have no single general inventive concept.  See MPEP 1840 and 1893.03(d).  The examiner notes that the requirements for restriction for unity of invention do not require undue search burden, the restriction is made based on if different claim groups share a single general inventive concept, regardless the examiner notes that the unelected claim groups would require an undue search burden because the blank of claim 1 can made in different methods than as claimed in 9 and can be used in different applications than a knife as disclosed in claim 8.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least two stainless steels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the term “the at least two stainless steels” is referring to the recitation “at least two different nitrogen alloyed stainless steels” of claim 1, or if the term is referring to and two stainless steels.  The examiner interprets the limitation to be met by any two stainless steels based on broadest reasonable interpretation absent a specific indication to the contrary.
Claim 5 recites the limitation " the at least two stainless steels " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the term “the at least two stainless steels” is referring to the recitation “at least two different nitrogen alloyed stainless steels” of claim 1, or if the term is referring to and two stainless steels.  Further, claim 5 includes the recitation “wherein the at least two stainless steels comprise the following elemental composition: 0.1 to 3.0 weight % C, 0.1 to 2.9 weight % N” which is unclear if this is intended to be broadening the nitrogen content of one of the stainless steels of claim 1 from “0.01 to 0.5 weight %” or if the nitrogen is for any two steels.  The examiner interprets the limitation to be met by any two stainless steels based on broadest reasonable interpretation absent a specific indication to the contrary, and further because the examiner notes it would be improper to be broadening the nitrogen range of one of the steels of claim 1.
Claim 6 recites the limitation " the at least two stainless steels " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the term “the at least two stainless steels” is referring to the recitation “at least two different nitrogen alloyed stainless steels” of claim 1, or if the term is referring to and two stainless steels.  The examiner interprets the limitation to be met by any two stainless steels based on broadest reasonable interpretation absent a specific indication to the contrary.
Claim 11 recites the limitation " the at least two stainless steels " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner if the term “the at least two stainless steels” is referring to the recitation “at least two different nitrogen alloyed stainless steels” of claim 1, or if the term is referring to and two stainless steels.  The examiner interprets the limitation to be met by any two stainless steels based on broadest reasonable interpretation absent a specific indication to the contrary.
Specifically, it is unclear to the examiner what limitation the term “primary” in claims 4-6 and 15 is meant to impart upon the VN particles, for example it is unclear if “primary” means is meant to limit the method in which the particles are formed, limit VN particles to be the most common particles of precipitates in the steel, limit the volume% of the VN particles, the size of the VN particles, the VN particles to be the largest of precipitates in the steel, or something else.  The examiner interprets the limitation to be met by any VN particles that meet the volume and size limitations of the instant claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 11-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in further view of Chen et al. (CN 108034896 A, machine translation referred to herein as English equivalent) herein Chen, in further view of Anzai et al. (JP 2009161802 A, machine translation referred to herein as English equivalent) herein Anzai.
Regarding claim 1:
Billgren teaches the forming of a blank [Column 3 lines 16-20, Billgren] using at least two stainless steel materials having different chemical compositions [Column 1 lines 7-12, Billgren] wherein at least one of the steels is made from powder [Column 1 lines 61-67, Billgren] which can be subjected to damascening [Column 2 lines 39-40, Billgren].
Billgren does not specify that that the steels must have different nitrogen values however the examiner submits that this would have been obvious in view of Chen and Anzai.  Billgren teaches using a high hardness stainless steel to use as an edge material [Column 2 lines 34-40, Billgren] while the second stainless steel used has a high corrosion resistance [Column 2 lines 26-54, Billgren].  Chen teaches an austenitic stainless steel comprising 13-20 weight% chromium, 0.2-4.5 weight% nitrogen, and hard phase vanadium nitride particles to increase the strength of the stainless steel, wherein the steel is made from a powder [page 3, Chen].   Anzai teaches an austenitic stainless steel with a high corrosion resistance comprising 17-20 mass% chromium and 0.001-0.08 mass% nitrogen [page 5, Anzai].  It would have been obvious to one of ordinary skill in the art to use the stainless steel of Chen for the edge steel of Billgren for its high strength and high hardness phases, it further would have been obvious to one of ordinary skill in the art to use the stainless steel of Anzai for the second steel of Billgren for the high corrosion resistance.  The examiner notes that the overlap of the steel composition of Anzai and the instant application is prima facie evidence of obviousness.  The examiner notes that the overlap of the steel composition of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 2, Billgren modified by Chen and Anzai discloses the use of 25 layers for each steel for a total of 50 layers welded together [Column 3 lines 53-63, Billgren], the examiner submits this means Billgren modified by Chen and Anzai would use 25 stainless steels comprising nitrogen in an amount of 0.2-4.5 weight%.
Regarding claim 3, as discussed above Billgren modified by Chen and Anzai discloses two steels wherein one steel comprises 0.2-4.5 weight% nitrogen and the other comprises 0.001-0.08 mass% nitrogen, the examiner notes that this requires a nitrogen weight% difference of at least 0.12 weight%.
Regarding claim 4, as discussed above the stainless steel of Chen comprises 0.2-4.5 weight% nitrogen, the steel of Chen further contains 1-40% by volume fraction of vanadium nitride particles wherein the diameter of the particles is less than 1 µm [page 3, Chen].  Chen does not specify a fraction of the particles with a size of less than 1 µm, the examiner submits this can reasonably be interpreted to mean that 100% of the particles have a size of less than 1 µm absent a specific teaching to the contrary because Chen does not expressly disclose the presence or ratio of other different sized particles and so other particles would be treated to have a ratio of 0%.  The examiner notes that the instant application defines size as the equivalent circle diameter [page  7 lines 26-31, instant spec], while Chen does not specify how the diameter is determined, however the examiner notes the diameters can still be considered as overlapping because they merely recite a diameter of less than 3 µm and 1 µm.  The examiner notes that the overlap of the VN sizes of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, as discussed above Billgren modified by Chen and Anzai discloses two steels wherein one steel comprises 0.2-4.5 weight% nitrogen and the other comprises 0.001-0.08 mass% nitrogen, the examiner notes that both steels overlap with the instantly claimed nitrogen composition range.  The examiner notes that the overlap of the steel composition of Anzai and the instant application is prima facie evidence of obviousness.  The examiner notes that the overlap of the steel composition of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, as discussed above the steels of Billgren modified by Chen and Anzai are austenitic stainless steels.
Regarding claim 15, as discussed above the steel of Chen contains 1-40% by volume fraction of vanadium nitride particles wherein the diameter of the particles is less than 1 µm [page 3, Chen].  Chen does not specify a fraction of the particles with a size of less than 1 µm, the examiner submits this can reasonably be interpreted to mean that 100% of the particles have a size of less than 1 µm absent a specific teaching to the contrary because Chen does not expressly disclose the presence or ratio of other different sized particles and so other particles would be treated to have a ratio of 0%.  The examiner notes that the instant application defines size as the equivalent circle diameter [page  7 lines 26-31, instant spec], while Chen does not specify how the diameter is determined, however the examiner notes the diameters can still be considered as overlapping because they merely recite a diameter of less than 1 µm.  The examiner notes that the overlap of the VN diameters of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in further view of Chen et al. (CN 108034896 A, machine translation referred to herein as English equivalent) herein Chen, in further view of Anzai et al. (JP 2009161802 A, machine translation referred to herein as English equivalent) herein Anzai, in further view of Droese (US 2008/0092694 A1).
Regarding claim 7, as discussed above, claim 1 is unpatentable over Billgren modified by Chen and Anzai.  Billgren modified by Chen and Anzai does not specify a core steel having a thickness of 10-50% of the total thickness of the steel blank comprising 5-100 stainless steel layers on each side of the core steel, however the examiner submits that the use of a core steel between the sheets of Billgren modified by Chen and Anzai would have been obvious in view of Droese.  Billgren modified by Chen and Anzai teaches the use of the blank for forming a knife with a high hardness for the edge of the knife [Column 2 lines 35-37, Billgren].  Billgren modified by Chen and Anzai discloses the use of 25 layers for each steel for a total of 50 layers welded together [Column 3 lines 53-63, Billgren].  Droese teaches a blank with several steel layers with a hard steel for the cutting edge [0009, Droese] wherein at least one layer of the hard steel is arranged in a core area of the blank and comprises at least 50% of the entire blade thickness so that when grinding the blade the cutting face is ground [0010, Droese], the examiner submits that the term “cutting face” can reasonably be interpreted to comprise the blade edge.  It would have been obvious to one of ordinary skill in the art to use a core layer, wherein the core layer would be the stainless steel of Chen used as a blade edge for its high strength and high hardness phases, comprising at least 50% of the thickness of the blank of Billgren modified by Chen and Anzai to ensure that when ground the core layer will be ground, wherein the core is in the center of the steel with the 25 layers.
Regarding claim 16, as discussed above it would be obvious to one of ordinary skill in the art to use the steel of Chen for the cutting edge, and thus the core, of Billgren modified by Chen and Anzai for the high strength and high hardness phases, wherein the steel of Chen comprises 0.2-4.5 weight% nitrogen.  The examiner notes that the nitrogen content of Chen falls within the instantly claimed nitrogen range and so anticipates the claimed range.  See MPEP 2131.03.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in further view of Chen et al. (CN 108034896 A, machine translation referred to herein as English equivalent) herein Chen, in further view of Anzai et al. (JP 2009161802 A, machine translation referred to herein as English equivalent) herein Anzai, in further view of Yamada (US 2009/0246065 A1).
Regarding claims 5-6, as discussed above claim 1 is unpatentable over Billgren modified by Chen and Anzai.  As discussed above the steel of Chen contains 1-40% by volume fraction of vanadium nitride particles wherein the diameter of the particles is less than 1 µm [page 3, Chen].  Chen does not specify a fraction of the particles with a size of less than 1 µm, the examiner submits this can reasonably be interpreted to mean that 100% of the particles have a size of less than 1 µm absent a specific teaching to the contrary because Chen does not expressly disclose the presence or ratio of other different sized particles and so other particles would be treated to have a ratio of 0%.  The examiner notes that the instant application defines size as the equivalent circle diameter [page  7 lines 26-31, instant spec], while Chen does not specify how the diameter is determined, however the examiner notes the diameters can still be considered as overlapping because they merely recite a diameter of less than 1 µm.  The examiner notes that the overlap of the VN diameters of Chen and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Chen discloses a steel composition shown below in Table 1, however does not specify the carbon content of the steel.  The examiner submits the use of carbon in the steel of Chen would have been obvious in view of Yamada.  Yamada discloses an austenitic stainless steel [0005, Yamada] that uses carbon in a range of 0.18-0.22 weight% for the purpose of improving strength and forming austenite [0009-0010, Yamada].  The examiner submits it would have been obvious to one of ordinary skill in the art to use 0.18-0.22 weight% of carbon in the steel of Chen to increase the strength of the steel as taught by Yamada.  The examiner notes that the overlap of the steel compositions of Chen modified by Yamada and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant application, weight%
CN 108034896 A, weight% [page 3]
C
0.1-3.0 (claim 5)
0.2-0.7 (claim 6)
Not specified
N
0.1-2.9 (claim 5)
0.4-1.9 (claim 6)
0.2-4.5
Si
0.1-1.3 (claim 5)
0.2-1.0 (claim 6)
0.1-1.2
Mn
0.1-2.0 (claim 5)
0.2-1.0 (claim 6)
0.2-1.8
Cr
12-20 (claim 5)
13-19 (claim 6)
13-20
Mo
0.1-5.5 (claim 5)
1.3-3.5 (claim 6)
0.2-3.0
V
0.1-5.0 (claim 5)
0.5-2.5 (claim 6)
0.5-20
W
≤1 (claim 5)
≤0.1 (claim 6)
Not specified
Nb
≤2 (claim 5)
≤1.0 (claim 6)
Not specified


Claim(s) 1-6, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in view of Jonson et al. (US 2008/0233225 A1) herein Jonson, in further view of Minami et al. (US 5,167,761 A) herein Minami.
Regarding claim 1:
Billgren teaches the forming of a blank [Column 3 lines 16-20, Billgren] using at least two stainless steel materials having different chemical compositions [Column 1 lines 7-12, Billgren] wherein at least one of the steels is made from powder [Column 1 lines 61-67, Billgren] which can be subjected to damascening [Column 2 lines 39-40, Billgren].
Billgren does not specify that that the steels must have different nitrogen values however the examiner submits that this would have been obvious in view of Jonson and Minami.  Billgren teaches using a high hardness stainless steel to use as an edge material [Column 2 lines 34-40, Billgren] while the second stainless steel used has a high corrosion resistance [Column 2 lines 26-54, Billgren].  Jonson teaches a high hardness steel that can be used for knives [0014, Jonson] comprising 0.6-10 weight% nitrogen and 16-30 weight% chromium [abstract, Jonson], comprising martensite [0031, Jonson] which the examiner submits can reasonably be interpreted to mean the steel is martensitic, wherein the steel is made through powder metallurgy [0028, Jonson].  Minami discloses a martensitic stainless steel with good corrosion resistance [abstract, Minami] wherein the nitrogen in the steel is 0.03-0.10 weight% [abstract, Minami].  It would have been obvious to one of ordinary skill in the art to use the stainless steel of Jonson for the edge steel of Billgren for its high hardness, it further would have been obvious to one of ordinary skill in the art to use the stainless steel of Minami for the second steel of Billgren for the high corrosion resistance.  The examiner notes that the overlap of the steel composition of Minami and the instant application is prima facie evidence of obviousness.  The examiner notes that the overlap of the steel composition of Jonson and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 2, Billgren modified by Jonson and Minami discloses the use of 25 layers for each steel for a total of 50 layers welded together [Column 3 lines 53-63, Billgren], the examiner submits this means Billgren modified by Jonson and Minami would use 25 stainless steels comprising nitrogen in an amount of 0.2-4.5 weight%.
Regarding claim 3, as discussed above Billgren modified by Jonson and Minami discloses two steels wherein one steel comprises 0.6-10 weight% nitrogen and the other comprises 0.01-0.05 weight% nitrogen, the examiner notes that this requires a nitrogen weight% difference of at least 0.55 weight%.
Regarding claim 4, as discussed above it would be obvious to use the steel of Jonson for one of the steels in the steel blank.  Jonson discloses that the nitrogen content should be adapted to the content of vanadium and niobium in order to give the steel a content of 5-40% by volume of MX carbides, nitrides, and/or carbonitrides [0044, Jonson] wherein the size of the particles range from 1-10 µm as determined from measuring the longest extension of the particles [0131, Jonson].  The examiner submits this overlaps with the instantly claimed 0.5-15 volume % VN particles and having at least 80% of the primary VN particles have a size of ≤3µm.  The examiner notes that the instant application defines size as the equivalent circle diameter [page  7 lines 26-31, instant spec], while Jonson measures the longest diameter, however the examiner notes the diameters can still be considered as the equivalent diameter will be smaller than the largest diameter and the largest diameter of Jonson overlaps with the instantly claimed range for the equivalent diameter.  The examiner notes that the overlap of the VN sizes of Jonson and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, the examiner notes that the instantly claimed steel is produced through the steps shown below in Table 2 using a composition shown below in Table 3.  The examiner notes that the overlap of the processing steps and steel composition of Billgren modified by Jonson and Minami with that processing steps and steel composition of the instant application would result in overlapping vanadium nitride particle sizes and volume fractions to naturally flow from the steel of Billgren modified by Jonson and Minami.  See MPEP 2145 and 2144.05(I)
Table 2

Instant application
Billgren modified by Jonson and Minami
Atomizing
Nitrogen gas atomizing [page 8 lines 6-7, instant spec]
Atomizing with nitrogen gas [0032, Jonson]
Hot isostatic pressing
Pressing according to WO95/19861 [page 11 lines 1-2, instant spec]
Pressure exceeding 600 bar and a temperature exceeding 1000°C [page 2 lines 8-24, WO95/19861] 
Hot isostatic pressing at a pressure exceeding 600 bar and at a temperature exceeding 1000°C [Column 1 line 63-Column 2 line 1, Billgren] [0028, Jonson]
Hot work/forge
Hot work/forge according to WO95/19861 [page 11 lines 1-2, instant spec]
Extrude or forge, then continue to plastically work the steel to a bar, strip, or plate [page 2 line 30, WO95/19861]
Extrude or forge, then continue to plastically work the steel to a bar, strip, or plate [Column 2 lines 19-25, Billgren]
Austenitize
1080°C for 30 minutes [page 11 lines 3-4, page 12 lines 9-10, page 15 lines 14-15, instant spec] or;
1050°C for 15 minutes [page 13 lines 18-19, page 14 lines 14-15, instant spec]
Austenitize at 950-1150°C for 10-30 minutes [0056, 0071, Jonson]
Cool
In liquid nitrogen [page 11 line 4, page 12 line 10, page 15 lines 15-16, instant spec] or;
In oil [page 13 line 19, page 14 line 15, instant spec]
Quench in liquid nitrogen [0071]
Temper
Twice for two hours at 180-260°C [page 11 lines 4-7, page 12 lines 10-11, page 13 line 19, page 14 line 15, page 15 line 16, instant spec]
Temper twice at 200-300°C for 2 hours [0056, 0071, Jonson]


Table 3

Instant application, weight%
Jonson, weight% [abstract]
C
0.1-3.0 (claim 5)
0.2-0.7 (claim 6)
0.01-2 [0031]
N
0.1-2.9 (claim 5)
0.4-1.9 (claim 6)
0.6-10 [abstract]
Si
0.1-1.3 (claim 5)
0.2-1.0 (claim 6)
0.01-1.0 [0035]
Mn
0.1-2.0 (claim 5)
0.2-1.0 (claim 6)
0.01-10 [0036]
Cr
12-20 (claim 5)
13-19 (claim 6)
16-30 [0037]
Mo
0.1-5.5 (claim 5)
1.3-3.5 (claim 6)
0-5.0 [0040, abstract, 0041]
V
0.1-5.0 (claim 5)
0.5-2.5 (claim 6)
0.5-14 [0042]
W
≤1 (claim 5)
≤0.1 (claim 6)
0-5.0 [0040, abstract, 0041]
Nb
≤2 (claim 5)
≤1.0 (claim 6)
0-6 [0043]


Regarding claims 5-6, as discussed above Billgren modified by Jonson and Minami discloses an overlapping steel composition for the steel of Jonson wherein VN particles with overlapping volume fractions and sizes are disclosed or alternatively overlapping volume fractions and sizes would naturally flow from the processing of the blank of Billgren modified by Jonson and Minami.  As discussed above 25 layers of each steel is disclosed.  The examiner notes that the overlap of the steel compositions of Jonson and the instant claims are prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, as discussed above Billgren modified by Jonson and Minami disclose martensitic steels.
Regarding claim 14, as discussed above Jonson discloses a carbon content of 0.01-2 weight%, Minami discloses a carbon content of 0.08-0.25 weight% [abstract, Minami].  The examiner notes that the overlap of the carbon contents of Billgren modified by Jonson and Minami and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 15, as discussed above Billgren modified by Jonson and Minami discloses an overlapping steel composition for the steel of Jonson wherein VN particles with overlapping volume fractions and sizes are disclosed or alternatively overlapping volume fractions and sizes would naturally flow from the processing of the blank of Billgren modified by Jonson and Minami.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in view of Jonson et al. (US 2008/0233225 A1) herein Jonson, in further view of Minami et al. (US 5,167,761 A) herein Minami, in further view of Droese (US 2008/0092694 A1).
Regarding claim 7, as discussed above, claim 1 is unpatentable over Billgren modified by Jonson and Minami.  Billgren modified by Jonson and Minami does not specify a core steel having a thickness of 10-50% of the total thickness of the steel blank comprising 5-100 stainless steel layers on each side of the core steel, however the examiner submits that the use of a core steel between the sheets of Billgren modified by Jonson and Minami would have been obvious in view of Droese.  Billgren modified by Jonson and Minami teaches the use of the blank for forming a knife [Column 2 line 37, Billgren].  Billgren modified by Jonson and Minami discloses the use of 25 layers for each steel for a total of 50 layers welded together [Column 3 lines 53-63, Billgren].  Droese teaches a blank with several steel layers with a hard steel for the cutting edge [0009, Droese] wherein at least one layer of the hard steel is arranged in a core area of the blank and comprises at least 50% of the entire blade thickness so that when grinding the blade the cutting face is ground [0010, Droese], the examiner submits that the term “cutting face” can reasonably be interpreted to comprise the blade edge.  It would have been obvious to one of ordinary skill in the art to use a core layer, wherein the core layer would be the stainless steel of Jonson used as a blade edge for its high hardness, comprising at least 50% of the thickness of the blank of Billgren modified by Jonson and Minami to ensure that when ground the core layer will be ground, wherein the core is in the center of the steel with the 25 layers.
Regarding claim 16, as discussed above it would be obvious to one of ordinary skill in the art to use the steel of Jonson for the cutting edge, and thus the core, of Billgren modified by Jonson and Minami for the high hardness, wherein the steel of Jonson comprises 0.6-10 weight% nitrogen.  The examiner notes that the overlap of the nitrogen contents of Billgren modified by Jonson and Minami and the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billgren et al. (US 5,815,790 A) herein Billgren, in view of Jonson et al. (US 2008/0233225 A1) herein Jonson, in further view of Minami et al. (US 5,167,761 A) herein Minami, as evidenced by Davis (Selection of Wrought Martensitic Stainless Steels).
Regarding claim 13, as discussed above, claim 1 is unpatentable over Billgren modified by Jonson and Minami.  Billgren modified by Jonson and Minami does not specify the steels are ferromagnetic, however as discussed above the steels of Jonson and Minami are both martensitic stainless steels which the examiner submits are ferromagnetic as evidenced by Davis.  Davis discloses that martensitic stainless steels are ferromagnetic [page 432, first paragraph, Davis].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734